DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“60” ([0033], line 11) should be “62”;
“110” ([0041], line 5) should be “108”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnett (U.S. 2011/0155031) in view of Eising (U.S. 9,891,155) and Strnad (U.S. 2020/0225206).
Regarding claim 1, Arnett discloses (Fig. 1-3) an agricultural machine comprising a ground-engaging tool (40, 42) configured to rotate relative to soil within a field as the agricultural machine is moved across the field, the ground-engaging tool including a tooth (70).  Arnett does not disclose a system for monitoring soil composition.
Eising discloses (Fig. 1-10) a system for monitoring soil composition within a field using an agricultural machine, the system comprising: a cavity within a ground-engaging tool (10), the cavity including an opening (22); and a sensor (12) positioned within the cavity, the sensor configured emit an output signal through the opening for reflection off of the soil within the field, the sensor further configured to detect the reflected output signal as a return signal (Col. 10, lines 41-44), wherein a parameter of the return signal is indicative of a soil composition of the soil within the field (Col. 10, 57-61).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground-engaging tool of Arnett to include the soil monitoring system of Eising so that the agricultural machine of Arnett may monitor soil conditions.  Since the cavity and window are designed to be disposed in a location that penetrates the ground, it would have been further obvious to dispose the cavity and window in the tooth of the ground-engaging tool of Arnett, since the tooth is the part which is primarily meant to penetrate the ground.
It is noted that the ground-engaging tool of Arnett is a closing disc, whereas the ground-engaging tool of Eising is not.  Strnad discloses a soil monitoring system and teaches that sensors configured to monitor soil conditions may be mounted in any number of locations, including both opening discs and closing discs ([0127], lines 11-32).  In light of this and the fact that the ground-engaging tools of Arnett and Eising operate in substantially the same way (or, at least, in no different way that would modify the functionality of the soil monitoring system) by rotatably penetrating the ground, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the soil monitoring system of Eising may be used in various forms of rotating ground-engaging tools, including the closing disc of Arnett.
Regarding claim 2, Arnett discloses (Fig. 3) that the ground-engaging tool comprises a hub (62), the tooth (70) extending at least partially radially outward from the hub.
Regarding claim 3, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the tooth (70) to be removably coupled to the hub (62).  It has been held that if it were considered desirable for any reason to obtain access to a component to which a covering component is applied, it would be obvious to make the covering component removable for that purpose (In re Dulberg, 129 USPQ 348).  One having ordinary skill in the art would readily recognize that mounting, testing, replacing, etc. of sensors are routine undertakings that would require access to the sensors.
Regarding claim 4, Eising further discloses (Fig. 1) a window (20) positioned within the opening (22).  It would have been reasonable to one having ordinary skill in the art to arrange such in the combination above.
Regarding claim 5, Eising further discloses that the output signal comprises an electromagnetic radiation signal (Col. 1, lines 8-9).  It would have been reasonable to one having ordinary skill in the art to arrange such in the combination above.
Regard claim 6, Eising further discloses that the electromagnetic radiation signal comprises at least one of an ultraviolet radiation signal, a near-infrared radiation signal, a mid-infrared radiation signal, or a visible light signal (Col. 1, lines 8-11).  It would have been reasonable to one having ordinary skill in the art to arrange such in the combination above.
Regarding claim 7, Eising further discloses that the parameter of the return signal comprises a spectral parameter (Col. 10, lines 57-61).  It would have been reasonable to one having ordinary skill in the art to arrange such in the combination above.
Regarding claim 8, Eising further discloses a controller (Col. 2, lines 6-12) communicatively coupled to the sensor, the controller configured to determine the soil composition of the soil based on data received from the sensor associated with the parameter of the return signal.  It would have been reasonable to one having ordinary skill in the art to arrange such in the combination above.
Regarding claim 13, Arnett discloses (Fig. 1-3) an agricultural machine including a ground-engaging tool (40, 42) configured to rotate relative to soil within a field as the agricultural machine is moved across the field, the ground-engaging tool including a tooth (70).  Arnett does not disclose a system for monitoring soil composition.
Eising discloses (Fig. 1-10) a method for monitoring soil composition within a field using an agricultural machine, the agricultural machine including a cavity within a ground-engaging tool (10), the cavity including an opening (22), the method comprising: receiving, with one or more computing devices (Col. 2, lines 6-12), data from a sensor (12) positioned within the cavity, the sensor configured emit an output signal through the opening for reflection off of the soil within the field, the sensor further configured to detect the reflected output signal as a return signal (Col. 10, lines 41-44); determining, with the one or more computing devices, a soil composition of the soil based on the received data (Col. 10, lines 57-61); and when the determined soil composition of the soil differs from a predetermined range of soil compositions, initiating, with the computing device, a control action associated with adjusting an operating parameter of the agricultural machine (Col. 2, lines 9-12).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground-engaging tool of Arnett to include the soil monitoring components of Eising and to perform the method of Eising so that the agricultural machine of Arnett may monitor soil conditions.  Since the cavity and window are designed to be disposed in a location that penetrates the ground, it would have been further obvious to dispose the cavity and window in the tooth of the ground-engaging tool of Arnett, since the tooth is the part which is primarily meant to penetrate the ground.
It is noted that the ground-engaging tool of Arnett is a closing disc, whereas the ground-engaging tool of Eising is not.  Strnad discloses a soil monitoring system and teaches that sensors configured to monitor soil conditions may be mounted in any number of locations, including both opening discs and closing discs ([0127], lines 11-32).  In light of this and the fact that the ground-engaging tools of Arnett and Eising operate in substantially the same way (or, at least, in no different way that would modify the functionality of the soil monitoring system) by rotatably penetrating the ground, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the soil monitoring method of Eising may be performed using various forms of rotating ground-engaging tools, including the closing disc of Arnett.
Regarding claim 14, Arnett further discloses (Fig. 3) that the ground-engaging tool comprises a hub (62), the tooth (70) extending at least partially radially outward from the hub.
Regarding claim 15, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the tooth (70) to be removably coupled to the hub (62).  It has been held that if it were considered desirable for any reason to obtain access to a component to which a covering component is applied, it would be obvious to make the covering component removable for that purpose (In re Dulberg, 129 USPQ 348).  One having ordinary skill in the art would readily recognize that mounting, testing, replacing, etc. of sensors are routine undertakings that would require access to the sensors.
Regarding claim 19, Arnett discloses (Fig. 1-3) a seed-planting implement, comprising: a frame (20); a furrow-opening tool (26, 28) coupled to the frame, the furrow-opening tool configured to form a furrow in the soil as the seed-planting implement is moved across the field; and a closing disc (40, 42) coupled to the frame, the closing disc configured to rotate relative to soil within a field as the seed-planting implement is moved across the field in a manner that closes the furrow.  Arnett does not disclose an arrangement for sensing soil properties.
Eising discloses (Fig. 1-10) an arrangement for sensing soil properties comprising a cavity defined by a ground-engaging tool (10), the cavity including an opening (22); and a sensor (12) positioned within the cavity, the sensor configured emit an output signal through the opening for reflection off of the soil within the field, the sensor further configured to detect the reflected output signal as a return signal (Col. 10, lines 41-44), wherein a parameter of the return signal is indicative of a soil composition of the soil within the field (Col. 10, lines 57-61).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify a ground-engaging tool of Arnett to include the soil monitoring system of Eising so that the agricultural machine of Arnett may monitor soil conditions.
Arnett in view of Eising does not disclose or suggest which ground-engaging tool of Arnett would incorporate the arrangement of Eising.  Strnad discloses a soil monitoring system and teaches that sensors configured to monitor soil conditions may be mounted in any number of locations, including both opening discs and closing discs ([0127], lines 11-32).  In light of this and the fact that the closing disc of Arnett and the ground-engaging tool of Eising operate in substantially the same way (or, at least, in no different way that would modify the functionality of the soil monitoring arrangement) by rotatably penetrating the ground, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the soil monitoring system of Eising may be used in the closing disc of Arnett.  Since the cavity and window are designed to be disposed in a location that penetrates the ground, it would have been further obvious to dispose the cavity and window in the tooth of the ground-engaging tool of Arnett, since the tooth is the part which is primarily meant to penetrate the ground.
Regarding claim 20, Arnett further discloses (Fig. 3) that the closing disc (40, 42) has a concave profile.

Claims 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnett in view of Eising and Strnad as applied to claims 8 and 13 above, and further in view of Koch (U.S. 2018/0168094).
Regarding claim 9, Arnett in view of Eising and Strnad teaches the elements of claim 8 as described above.  Eising further discloses that the soil composition of the soil may comprise a presence of moisture within the soil (Col. 10, lines 55-57).  Eising generally discloses other soil constituents, but not the other claimed constituents specifically, and Arnett in view of Eising and Strnad does not teach that the soil composition may comprise an amount of the claimed constituents.
Koch discloses (Fig. 3-4) a system for soil monitoring comprising a reflectivity sensor (350) wherein a determined soil composition of the soil comprises at least one of an amount of organic matter within the soil ([0194], lines 1-3), an amount of crop residue within the soil ([0194], lines 1-3), or an amount of moisture within the soil ([0162], lines 23-27).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above to detect organic matter and crop residue in addition to moisture, as well as an amount of the constituents rather than a simple presence.  This would broaden the capability of the combination and increase its data precision.
Regarding claim 10, Arnett in view of Eising and Strnad teaches the elements of claim 8 as described above, but does not teach map generation.  Koch discloses (Fig. 3) a system for soil monitoring wherein a controller (50) is configured to generate a field map identifying the soil composition of the soil at a plurality of locations within a field ([0187], lines 8-14).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange such in the combination above since maps are a functional representation of data that aid in future field operations.
Regarding claim 11, Arnett in view of Eising and Strnad teaches the elements of claim 8 as described above, but does not teach predetermined soil ranges.  Koch discloses (Fig. 3) a system for soil monitoring wherein a controller (50) is configured to compare a determined soil composition of soil to a predetermined range of soil compositions ([0187], lines 14-15; [0194], lines 17-20).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange such in the combination above in order to indicate qualities of the soil based on the ranges.
Regarding claim 12, Koch further discloses that the controller is further configured to initiate an adjustment of a penetration depth of ([0163]) or a force being applied to ([0194], lines 17-20) a ground-engaging tool when the determined soil composition differs from the predetermined range of soil compositions; It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange such in the combination above so as to optimize seed planting to promote emergence.
Regarding claim 16, Arnett in view of Eising and Strnad teaches the elements of claim 13 as described above.  Eising further discloses that the soil composition of the soil may comprise a presence of moisture within the soil (Col. 10, lines 55-57).  Eising generally discloses other soil constituents, but not the other claimed constituents specifically, and Arnett in view of Eising and Strnad does not teach that the soil composition may comprise an amount of the claimed constituents.
Koch discloses (Fig. 3-4) a method for soil monitoring using a reflectivity sensor (350) wherein a detected soil composition of the soil comprises at least one of an amount of organic matter within the soil ([0194], lines 1-3), an amount of crop residue within the soil ([0194], lines 1-3), or an amount of moisture within the soil ([0162], lines 23-27).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above to detect organic matter and crop residue in addition to moisture, as well as an amount of the constituents rather than a simple presence.  This would broaden the capability of the combination and increase its data precision.
Regarding claim 17, Arnett in view of Eising and Strnad teaches the elements of claim 13 as described above, but does not teach map generation.  Koch discloses (Fig. 3) a method for soil monitoring wherein a controller (50) is configured to generate a field map identifying the soil composition of the soil at a plurality of locations within a field ([0187], lines 8-14).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange such in the combination above since maps are a functional representation of data that aid in future field operations.
Regarding claim 18, Arnett in view of Eising and Strnad teaches the elements of claim 13 as described above, but does not teach adjusting a penetration depth or applied force.  Koch discloses a method for soil monitoring wherein a control action in response to determined soil conditions comprises adjusting a penetration depth of ([0163]) or a force being applied to ([0194], lines 17-20) the ground-engaging tool.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange such in the combination above so as to optimize seed planting to promote emergence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaultney (U.S. 5,044,756) soil organic matter sensor;
Landphair (U.S. 2017/0086361) soil moisture-based planter downforce control;
Landphair (U.S. 2017/0086359) system for consistent depth seeding to moisture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671